UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSRS Investment Company Act file number:811-04049 Deutsche Income Trust (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 10/31 Date of reporting period: 4/30/2015 ITEM 1. REPORT TO STOCKHOLDERS April 30, 2015 Semiannual Report to Shareholders Deutsche Strategic Government Securities Fund Contents 3 Letter to Shareholders 4 Performance Summary 8 Portfolio Management Team 8 Portfolio Summary 9 Investment Portfolio 21 Statement of Assets and Liabilities 23 Statement of Operations 25 Statement of Changes in Net Assets 26 Financial Highlights 31 Notes to Financial Statements 47 Information About Your Fund's Expenses 49 Advisory Agreement Board Considerations and Fee Evaluation 54 Account Management Resources 56 Privacy Statement This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Bond investments are subject to interest-rate, credit, liquidity and market risks to varying degrees. When interest rates rise, bond prices generally fall. Credit risk refers to the ability of an issuer to make timely payments of principal and interest. The fund may use derivatives, including as part of its interest-rate strategy. Investing in derivatives entails special risks relating to liquidity, leverage and credit that may reduce returns and/or increase volatility. The success of the interest rate strategy depends, in part, on the effectiveness and implementation of portfolio management’s proprietary models. If portfolio management’s analysis proves to be incorrect, losses to the fund may be significant. The risk of loss is heightened during periods of rapid rises in interest rates. The fund may lend securities to approved institutions. See the prospectus for details. Deutsche Asset & Wealth Management represents the asset management and wealth management activities conducted by Deutsche Bank AG or any of its subsidiaries, including the Advisor and DeAWM Distributors, Inc. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE  NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Letter to Shareholders Dear Shareholder: From an economic standpoint, the view seems brighter than it has been for several years. Multiple signs suggest sustainable growth, at least for the near term. Our economists at Deutsche Asset & Wealth Management expect the global economy to accelerate in 2015, led by the United States and China. That is heartening news. Yet one cannot ignore the complexities of an increasingly interconnected global economy. Low oil prices, a stronger employment picture and consumer spending bode well for the domestic economy, at least in the short term. Yet sluggish growth abroad, falling commodity prices and the strong U.S dollar may be headwinds to global growth and American exports. And, as we have seen time and again, any number of factors can unexpectedly shift the markets and the overall outlook. The take-away message amidst these mixed signals: Be prepared to stick to your long-term plan, with a portfolio that can help weather short-term fluctuations. When in doubt, or if your individual situation or objectives change, talk with a trusted financial professional before taking action. For timely information about economic developments and your Deutsche fund investment, we hope you will visit us at deutschefunds.com. There you will find the views of our Chief Investment Officer and economists. It is a resource we are proud to offer to help keep you up-to-date and make informed decisions. As always, we thank you for your continued investment and the opportunity to put our capabilities to work for you. Best regards, Brian Binder President, Deutsche Funds Performance Summary April 30, 2015 (Unaudited) Class A 6-Month‡ 1-Year 5-Year 10-Year Average Annual Total Returns as of 4/30/15 Unadjusted for Sales Charge 0.95% 3.50% 2.73% 4.10% Adjusted for the Maximum Sales Charge (max 2.75% load) –1.82% 0.66% 2.16% 3.81% Barclays GNMA Index† 1.57% 4.15% 3.77% 4.83% Average Annual Total Returns as of 3/31/15 (most recent calendar quarter end) Unadjusted for Sales Charge 4.12% 2.95% 4.17% Adjusted for the Maximum Sales Charge (max 2.75% load) 1.26% 2.38% 3.88% Barclays GNMA Index† 4.91% 3.87% 4.92% Class B 6-Month‡ 1-Year 5-Year 10-Year Average Annual Total Returns as of 4/30/15 Unadjusted for Sales Charge 0.54% 2.63% 1.81% 3.19% Adjusted for the Maximum Sales Charge (max 4.00% CDSC) –3.43% –0.37% 1.64% 3.19% Barclays GNMA Index† 1.57% 4.15% 3.77% 4.83% Average Annual Total Returns as of 3/31/15 (most recent calendar quarter end) Unadjusted for Sales Charge 3.24% 2.04% 3.26% Adjusted for the Maximum Sales Charge (max 4.00% CDSC) 0.24% 1.86% 3.26% Barclays GNMA Index† 4.91% 3.87% 4.92% Class C 6-Month‡ 1-Year 5-Year 10-Year Average Annual Total Returns as of 4/30/15 Unadjusted for Sales Charge 0.56% 2.57% 1.94% 3.30% Adjusted for the Maximum Sales Charge (max 1.00% CDSC) –0.43% 2.57% 1.94% 3.30% Barclays GNMA Index† 1.57% 4.15% 3.77% 4.83% Average Annual Total Returns as of 3/31/15 (most recent calendar quarter end) Unadjusted for Sales Charge 3.18% 2.14% 3.36% Adjusted for the Maximum Sales Charge (max 1.00% CDSC) 3.18% 2.14% 3.36% Barclays GNMA Index† 4.91% 3.87% 4.92% Class S 6-Month‡ 1-Year 5-Year Life of Class* Average Annual Total Returns as of 4/30/15 No Sales Charges 1.04% 3.68% 2.89% 4.33% Barclays GNMA Index† 1.57% 4.15% 3.77% 4.89% Average Annual Total Returns as of 3/31/15 (most recent calendar quarter end) No Sales Charges 4.30% 3.11% 4.34% Barclays GNMA Index† 4.91% 3.87% 4.91% Institutional Class 6-Month‡ 1-Year 5-Year 10-Year Average Annual Total Returns as of 4/30/15 No Sales Charges 1.06% 3.72% 2.94% 4.32% Barclays GNMA Index† 1.57% 4.15% 3.77% 4.83% Average Annual Total Returns as of 3/31/15 (most recent calendar quarter end) No Sales Charges 4.21% 3.14% 4.38% Barclays GNMA Index† 4.91% 3.87% 4.92% Performance in the Average Annual Total Returns table(s) above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit deutschefunds.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated February 1, 2015 are 0.81%, 1.82%, 1.59%, 0.66% and 0.59% for Class A, Class B, Class C, Class S and Institutional Class shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) Yearly periods ended April 30 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 2.75%. This results in a net initial investment of $9,725. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. * Class S shares commenced operations on August 1, 2005. The performance shown for the index is for the time period of July 31, 2005 through April 30, 2015 (through March 31, 2015 for the most recent calendar quarter end returns), which is based on the performance period of the life of Class S. † The unmanaged Barclays GNMA Index is a market-value-weighted measure of all fixed-rate securities backed by mortgage pools of the Government National Mortgage Association. ‡ Total returns shown for periods less than one year are not annualized. Class A Class B Class C Class S Institutional Class Net Asset Value 4/30/15 $ 10/31/14 $ Distribution Information as of 4/30/15 Income Dividends, Six Months $ April Income Dividend $ SEC 30-day Yield‡‡ % Current Annualized Distribution Rate‡‡ % ‡‡ The SEC yield is net investment income per share earned over the month ended April 30, 2015, shown as an annualized percentage of the maximum offering price per share on the last day of the period. The SEC yield is computed in accordance with a standardized method prescribed by the Securities and Exchange Commission. The SEC yield would have been 1.16% for Class B shares, had certain expenses not been reduced. Current annualized distribution rate is the latest monthly dividend shown as an annualized percentage of net asset value on April 30, 2015. Distribution rate simply measures the level of dividends and is not a complete measure of performance. The current annualized distribution rate would have been 2.07% for Class B shares, had certain expenses not been reduced. Yields and distribution rates are historical, not guaranteed and will fluctuate. Portfolio Management Team William Chepolis, CFA, Managing Director Portfolio Manager of the fund. Began managing the fund in 2002. — Joined Deutsche Asset & Wealth Management in 1998 after 13 years of experience as vice president and portfolio manager for Norwest Bank where he managed the bank's fixed income and foreign exchange portfolios. — Co-Head of Fixed Income for North America: New York. — BIS, University of Minnesota. Scott Agi, CFA, Director Portfolio Manager of the fund. Began managing the fund in 2014. — Joined Deutsche Asset & Wealth Management in 2006 with eight years of industry experience. Prior to joining, he served as an MBS Analyst at Bear Stearns, in Portfolio Analytics at TimesSquare Capital Management and as a Quantitative Analyst in the Municipal Bond Division at The Vanguard Group. — Head of Mortgage Backed Security Sector Team: New York. — BS in Finance, Albright College. Portfolio Summary (Unaudited) Investment Portfolio as of April 30, 2015 (Unaudited) Principal Amount ($) Value ($) Mortgage-Backed Securities Pass-Throughs 95.6% Federal Home Loan Mortgage Corp.: 3.5%, 10/1/2042 (a) 7.0%, 10/1/2038 Federal National Mortgage Association: 3.0%, 10/1/2042 (a) 4.0%, 9/1/2040 4.5%, with various maturities from 9/1/2044 until 12/1/2044 Government National Mortgage Association: 3.0%, with various maturities from 9/15/2042 until 10/20/2044 (a) 3.5%, with various maturities from 1/15/2042 until 3/20/2043 (a) 4.0%, with various maturities from 8/20/2030 until 1/20/2045 4.49%, 6/15/2041 4.5%, with various maturities from 6/20/2033 until 8/20/2044 4.55%, 1/15/2041 5.0%, with various maturities from 3/20/2029 until 7/20/2041 5.5%, with various maturities from 12/15/2024 until 5/20/2041 6.0%, with various maturities from 11/15/2028 until 2/20/2039 6.5%, with various maturities from 6/20/2032 until 3/20/2039 7.0%, with various maturities from 9/15/2035 until 2/15/2039 7.5%, with various maturities from 1/20/2027 until 6/20/2031 Total Mortgage-Backed Securities Pass-Throughs (Cost $1,093,900,278) Collateralized Mortgage Obligations 21.2% Fannie Mae Whole Loan, "IO2", Series 2007-W8, Interest Only, 6.0%, 9/25/2037 Federal Home Loan Mortgage Corp.: "EA", Series 2530, Principal Only, Zero Coupon, 1/15/2032 "CO", Series 3820, Principal Only, Zero Coupon, 3/15/2041 "PT", Series 3586, 2.083%*, 2/15/2038 "JZ", Series 4288, 2.5%, 3/15/2041 "YI", Series 3936, Interest Only, 3.0%, 6/15/2025 "AI", Series 4016, Interest Only, 3.0%, 9/15/2025 "DI", Series 3952, Interest Only, 3.0%, 11/15/2025 "EI", Series 3953, Interest Only, 3.0%, 11/15/2025 "IO", Series 3974, Interest Only, 3.0%, 12/15/2025 "GI", Series 3985, Interest Only, 3.0%, 10/15/2026 "DI", Series 4010, Interest Only, 3.0%, 2/15/2027 "IK", Series 4048, Interest Only, 3.0%, 5/15/2027 "PZ", Series 4094, 3.0%, 8/15/2042 "CZ", Series 4113, 3.0%, 9/15/2042 "ZT", Series 4165, 3.0%, 2/15/2043 "JZ", Series 4283, 3.0%, 12/15/2043 "VZ", Series 4303, 3.5%, 8/15/2042 "NZ", Series 4178, 3.5%, 3/15/2043 "ZG", Series 4213, 3.5%, 6/15/2043 "PI", Series 3940, Interest Only, 4.0%, 2/15/2041 "ZC", Series 4158, 4.0%, 1/15/2043 "KZ", Series 4328, 4.0%, 4/15/2044 "UZ", Series 4341, 4.0%, 5/15/2044 "UZ", Series 4339, 4.0%, 2/15/2054 "UA", Series 4298, 4.0%, 2/15/2054 "JI", Series 3558, Interest Only, 4.5%, 12/15/2023 "PI", Series 3843, Interest Only, 4.5%, 5/15/2038 "57", Series 256, Interest Only, 5.0%, 3/15/2023 "SY", Series 3035, Interest Only, 5.919%*, 9/15/2035 "IO", Series 2580, Interest Only, 6.0%, 3/15/2033 "MI", Series 3871, Interest Only, 6.0%, 4/15/2040 "SG", Series 3033, Interest Only, 6.469%*, 9/15/2035 "SP", Series 4047, Interest Only, 6.469%*, 12/15/2037 "A", Series 172, Interest Only, 6.5%, 1/1/2024 "JS", Series 3572, Interest Only, 6.619%*, 9/15/2039 "SB", Series 2742, Interest Only, 6.819%*, 1/15/2019 "SN", Series 3175, Interest Only, 6.969%*, 6/15/2036 Federal National Mortgage Association: "1", Series 17, Principal Only, Zero Coupon, 5/25/2017 "DI", Series 2011-136, Interest Only, 3.0%, 1/25/2026 "LA", Series 2013-30, 3.0%, 3/25/2043 "PU", Series 2013-30, 3.0%, 4/25/2043 "Z", Series 2013-44, 3.0%, 5/25/2043 "HI", Series 2010-123, Interest Only, 3.5%, 3/25/2024 "KI", Series 2011-72, Interest Only, 3.5%, 3/25/2025 ''IO", Series 2012-146, Interest Only, 3.5%, 1/25/2043 "LZ", Series 2013-6, 3.5%, 2/25/2043 "ZN", Series 2013-54, 3.5%, 6/25/2043 "BI", Series 2011-42, Interest Only, 4.0%, 8/25/2025 "4", Series 406, Interest Only, 4.0%, 9/25/2040 "ZB", Series 2010-136, 4.0%, 12/25/2040 "C2", Series 410, Interest Only, 4.0%, 4/25/2042 "ZM", Series 2012-63, 4.0%, 6/25/2042 "AZ", Series 2013-133, 4.0%, 1/25/2044 "25", Series 351, Interest Only, 4.5%, 5/25/2019 "AI", Series 2011-24, Interest Only, 4.5%, 8/25/2024 "CZ", Series 2011-99, 4.5%, 10/25/2041 "ZP", Series 2011-123, 4.5%, 12/25/2041 "21", Series 334, Interest Only, 5.0%, 3/25/2018 "20", Series 334, Interest Only, 5.0%, 3/25/2018 ''23", Series 339, Interest Only, 5.0%, 6/25/2018 "27", Series 351, Interest Only, 5.0%, 4/25/2019 "26", Series 381, Interest Only, 5.0%, 12/25/2020 "ZA", Series 2008-24, 5.0%, 4/25/2038 "KT", Series 2007-32, 5.5%, 4/25/2037 "PJ", Series 2004-46, Interest Only, 5.819%*, 3/25/2034 "HS", Series 2009-87, Interest Only, 5.969%*, 11/25/2039 "ZB", Series 2005-37, 6.0%, 5/25/2035 "WI", Series 2011-59, Interest Only, 6.0%, 5/25/2040 "PI", Series 2006-20, Interest Only, 6.499%*, 11/25/2030 "HI", Series 2010-2, Interest Only, 6.5%, 2/25/2040 "SA", Series 2005-17, Interest Only, 6.519%*, 3/25/2035 "SI", Series 2007-23, Interest Only, 6.589%*, 3/25/2037 "SJ", Series 2007-36, Interest Only, 6.589%*, 4/25/2037 "KI", Series 2005-65, Interest Only, 6.819%*, 8/25/2035 Government National Mortgage Association: "PO", Series 2007-18, Principal Only, Zero Coupon, 5/20/2035 "HX", Series 2012-91, 3.0%, 9/20/2040 "ZD", Series 2013-37, 3.0%, 3/20/2043 "BZ", Series 2013-79, 3.0%, 5/20/2043 "LZ", Series 2013-180, 3.0%, 11/16/2043 "DI", Series 2014-102, Interest Only, 3.5%, 7/16/2029 "PI", Series 2012-47, Interest Only, 3.5%, 12/20/2039 "EP", Series 2013-147, 3.625%, 12/20/2039 "IP", Series 2015-50, Interest Only, 4.0%, 9/20/2040 "ZM", Series 2013-170, 4.0%, 11/20/2043 "Z", Series 2014-4, 4.0%, 1/20/2044 "LZ", Series 2014-44, 4.0%, 3/16/2044 "PI", Series 2015-40, Interest Only, 4.0%, 4/20/2044 "LI", Series 2009-104, Interest Only, 4.5%, 12/16/2018 "NI", Series 2010-44, Interest Only, 4.5%, 10/20/2037 "BL", Series 2011-46, 4.5%, 10/20/2037 "CI", Series 2011-111, Interest Only, 4.5%, 11/20/2037 "IN", Series 2011-18, Interest Only, 4.5%, 5/20/2039 "PI", Series 2014-108, Interest Only, 4.5%, 12/20/2039 "Z", Series 2010-169, 4.5%, 12/20/2040 "ZV", Series 2011-73, 4.5%, 5/20/2041 "IP", Series 2014-11, Interest Only, 4.5%, 1/20/2043 "IP", Series 2014-115, Interest Only, 4.5%, 2/20/2044 "PZ", Series 2010-106, 4.75%, 8/20/2040 "ZB", Series 2004-31, 5.0%, 4/20/2034 "ZA", Series 2006-47, 5.0%, 8/16/2036 "IJ", Series 2010-41, Interest Only, 5.0%, 9/20/2038 "Z", Series 2009-112, 5.0%, 11/20/2039 "AI", Series 2008-40, Interest Only, 5.5%, 5/16/2023 "AI", Series 2008-46, Interest Only, 5.5%, 5/16/2023 "MI", Series 2004-38, Interest Only, 5.5%, 11/20/2033 "PI", Series 2005-73, Interest Only, 5.5%, 12/20/2034 "YI", Series 2010-147, Interest Only, 5.5%, 7/16/2039 "SH", Series 2010-14, Interest Only, 5.818%*, 2/16/2040 "BS", Series 2011-93, Interest Only, 5.918%*, 7/16/2041 "BZ", Series 2004-46, 6.0%, 6/20/2034 "CI", Series 2009-42, Interest Only, 6.0%, 8/16/2035 "AV", Series 2010-14, Interest Only, 6.118%*, 2/16/2040 "SA", Series 2012-84, Interest Only, 6.12%*, 12/20/2038 "AI", Series 2007-38, Interest Only, 6.278%*, 6/16/2037 "SL", Series 2009-100, Interest Only, 6.318%*, 5/16/2039 "QA", Series 2007-57, Interest Only, 6.32%*, 10/20/2037 "IP", Series 2009-118, Interest Only, 6.5%, 12/16/2039 "SL", Series 2007-26, Interest Only, 6.618%*, 5/16/2037 "S", Series 1999-17, Interest Only, 8.018%*, 5/16/2029 "S", Series 2000-14, Interest Only, 8.168%*, 2/16/2030 "SB", Series 2014-81, 15.683%**, 6/20/2044 Total Collateralized Mortgage Obligations (Cost $230,343,890) Government & Agency Obligations 10.9% U.S. Government Sponsored Agency 1.5% Federal National Mortgage Association, 3.0%, 11/15/2027 U.S. Treasury Obligations 9.4% U.S. Treasury Bill, 0.06%***, 8/13/2015 (b) U.S. Treasury Bond, Zero Coupon, 8/15/2044 U.S. Treasury Notes: 1.0%, 8/31/2016 (c) (d) 1.0%, 9/30/2016 1.75%, 9/30/2019 Total Government & Agency Obligations (Cost $129,996,662) Contract Amount ($) Value ($) Call Options Purchased 0.0% Options on Interest Rate Swap Contracts Pay Fixed Rate — 3.72% – Receive Floating — 3-Month LIBOR, Swap Expiration Date 4/22/2026, Option Expiration Date 4/20/20161 Pay Fixed Rate — 4.19% – Receive Floating — 3-Month LIBOR, Swap Expiration Date 2/3/2027, Option Expiration Date 2/1/20172 Pay Fixed Rate — 4.32% – Receive Floating — 3-Month LIBOR, Swap Expiration Date 2/3/2027, Option Expiration Date 2/1/20173 Total Call Options Purchased (Cost $5,194,428) Put Options Purchased 0.2% Options on Interest Rate Swap Contracts Receive Fixed Rate — 2.19% – Pay Floating — 3-Month LIBOR, Swap Expiration Date 2/3/2027, Option Expiration Date 2/1/20172 Receive Fixed Rate — 2.32% – Pay Floating — 3-Month LIBOR, Swap Expiration Date 2/3/2027, Option Expiration Date 2/1/20173 Total Put Options Purchased (Cost $2,726,033) Shares Value ($) Cash Equivalents 5.1% Central Cash Management Fund, 0.08% (e) (Cost $60,375,129) % of Net Assets Value ($) Total Investment Portfolio (Cost $1,522,536,420)† Other Assets and Liabilities, Net ) ) Net Assets * These securities are shown at their current rate as of April 30, 2015. ** Floating rate securities' yields vary with a designated market index or market rate, such as the coupon-equivalent of the U.S. Treasury Bill rate. These securities are shown at their current rate as of April 30, 2015. *** Annualized yield at time of purchase; not a coupon rate. † The cost for federal income tax purposes was $1,522,875,693. At April 30, 2015, net unrealized appreciation for all securities based on tax cost was $38,146,037. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $53,243,082 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $15,097,045. (a) When-issued or delayed delivery security included. Non-cash collateral pledged to the Fund for forward settling mortgage backed securities transactions amounted to $389,986. (b) At April 30, 2015, this security has been pledged, in whole or in part, to cover initial margin requirements for open futures contracts. (c) At April 30, 2015, this security has been pledged, in whole or in part, as collateral for open over-the-counter derivatives. (d) At April 30, 2015, this security has been pledged, in whole or in part, to cover initial margin requirements for open centrally cleared swap contracts. (e) Affiliated fund managed by Deutsche Investment Management Americas Inc. The rate shown is the annualized seven-day yield at period end. Interest Only: Interest Only (IO) bonds represent the "interest only" portion of payments on a pool of underlying mortgages or mortgage-backed securities. IO securities are subject to prepayment risk of the pool of underlying mortgages. LIBOR: London Interbank Offered Rate; 3-Month LIBOR rate at April 30, 2015 is 0.28%. Principal Only: Principal Only (PO) bonds represent the "principal only" portion of payments on a pool of underlying mortgages or mortgage-backed securities. Included in the portfolio are investments in mortgage- or asset-backed securities which are interests in separate pools of mortgages or assets. Effective maturities of these investments may be shorter than stated maturities due to prepayments. Some separate investments in the Federal National Mortgage Association and Government National Mortgage Association issues which have similar coupon rates have been aggregated for presentation purposes in this investment portfolio. At April 30, 2015, open futures contracts purchased were as follows: Futures Currency Expiration Date Contracts Notional Value ($) Unrealized Appreciation/ (Depreciation) ($) 3 Month Euro Euribor Interest Rate EUR 3/14/2016 18 ) 3 Month Euro Swiss Franc (Euroswiss) Interest Rate CHF 3/14/2016 19 ) 3 Month Euroyen JPY 3/14/2016 24 ) 90 Day Eurodollar Time Deposit USD 3/14/2016 20 3 Month Sterling (Short Sterling) Interest Rate GBP 3/16/2016 26 ASX 90 Day Bank Accepted Bills AUD 3/10/2016 25 ) Total net unrealized appreciation At April 30, 2015, open futures contracts sold were as follows: Futures Currency Expiration Date Contracts Notional Value ($) Unrealized Appreciation ($) 10 Year U.S. Treasury Note USD 6/19/2015 22 Ultra Long U.S. Treasury Bond USD 6/19/2015 Total unrealized appreciation At April 30, 2015, open written option contracts were as follows: Options on Interest Rate Swap Contracts Swap Effective/ Expiration Dates Contract Amount Option Expiration Date Premiums Received ($) Value ($) (f) Call Options Receive Fixed — 3.19% – Pay Floating — 3-Month LIBOR 2/3/2017 2/3/2027 2 2/1/2017 ) Receive Fixed — 3.32% – Pay Floating — 3-Month LIBOR 2/3/2017 2/3/2027 3 2/1/2017 ) Receive Fixed — 4.22% – Pay Floating — 3-Month LIBOR 4/22/2016 4/22/2026 1 4/20/2016 ) Receive Fixed — 4.48% – Pay Floating — 3-Month LIBOR 5/9/2016 5/11/2026 1 5/5/2016 ) Receive Fixed — 5.132% – Pay Floating — 3-Month LIBOR 3/17/2016 3/17/2026 1 3/15/2016 ) Receive Fixed — 5.132% – Pay Floating — 3-Month LIBOR 3/17/2016 3/17/2026 3 3/15/2016 ) Total Call Options ) Put Options Pay Fixed — 1.132% – Receive Floating — 3-Month LIBOR 3/17/2016 3/17/2026 1 3/15/2016 ) Pay Fixed — 1.132% – Receive Floating — 3-Month LIBOR 3/17/2016 3/17/2026 3 3/15/2016 ) Pay Fixed — 2.48% – Receive Floating — 3-Month LIBOR 5/9/2016 5/11/2026 1 5/5/2016 ) Pay Fixed — 2.615% – Receive Floating — 3-Month LIBOR 12/4/2015 12/4/2045 4 12/2/2015 ) Pay Fixed — 2.64% – Receive Floating — 3-Month LIBOR 8/10/2015 8/10/2045 1 8/6/2015 ) Pay Fixed — 2.675% – Receive Floating — 3-Month LIBOR 11/12/2015 11/12/2045 4 11/9/2015 ) Pay Fixed — 2.796% – Receive Floating — 3-Month LIBOR 6/5/2015 6/5/2045 3 6/3/2015 ) Pay Fixed — 2.88% – Receive Floating — LIBOR 9/30/2015 9/30/2045 5 9/28/2015 ) Pay Fixed — 3.19% – Receive Floating — 3-Month LIBOR 2/3/2017 2/3/2027 2 2/1/2017 ) Pay Fixed — 3.32% – Receive Floating — 3-Month LIBOR 2/3/2017 2/3/2027 3 2/1/2017 ) Total Put Options ) Total ) (f) Unrealized depreciation on written options on interest rate swap contracts at April 30, 2015 was $2,690,823. At April 30, 2015, open interest rate swap contracts were as follows: Centrally Cleared Swaps Effective/ Expiration Dates Notional Amount ($) Cash Flows Paid by the Fund Cash Flows Received by the Fund Value ($) Unrealized Appreciation/ (Depreciation) ($) 2/3/2015 2/3/2045 Fixed — 3.035% Floating — 3-Month LIBOR ) ) 1/28/2015 1/28/2045 Fixed — 3.088% Floating — 3-Month LIBOR ) ) 12/16/2015 9/18/2017 Fixed — 1.557% Floating — 3-Month LIBOR ) ) 6/17/2015 6/17/2020 Fixed — 1.5% Floating — 3-Month LIBOR — 12/16/2015 9/16/2025 Fixed — 2.64% Floating — 3-Month LIBOR ) ) 12/16/2015 9/17/2035 Fixed — 2.938% Floating — 3-Month LIBOR ) ) 12/16/2015 9/16/2020 Floating — 3-Month LIBOR Fixed — 2.214% 6/17/2015 6/17/2045 Floating — 3-Month LIBOR Fixed — 2.5% ) ) 12/16/2015 9/18/2045 Floating — 3-Month LIBOR Fixed — 2.998% 12/16/2015 9/18/2045 Floating — 3-Month LIBOR Fixed — 2.998% Total net unrealized depreciation ) At April 30, 2015, open total return swap contracts were as follows: Bilateral Swap Effective/ Expiration Dates Notional Amount ($) Fixed Cash Flows Paid/ (Received) Reference Entity Value ($) Upfront Payments Paid/ (Received) ($) Unrealized Appreciation ($) Long Position 4/16/2015 4/16/2045 6 % Markit IOS.Index FN30.400.13 Short Position 4/16/2015 4/16/2045 6 %) Markit IOS.Index FN30.400.14 ) Total unrealized appreciation Counterparties: 1 Nomura International PLC 2 JPMorgan Chase Securities, Inc. 3 BNP Paribas 4 Citigroup, Inc. 5 Morgan Stanley 6 Credit Suisse Currency Abbreviations AUD Australian Dollar CHF Swiss Franc EUR Euro GBP British Pound JPY Japanese Yen USD United States Dollar For information on the Fund's policy and additional disclosures regarding options purchased, futures contracts, interest rate swap contracts, total return swap contracts and written options contracts, please refer to the Derivatives section of Note B in the accompanying Notes to Financial Statements. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The level assigned to the securities valuations may not be an indication of the risk or liquidity associated with investing in those securities. The following is a summary of the inputs used as of April 30, 2015 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Fixed Income Investments (g) Mortgage-Backed Securities Pass-Throughs $
